[execofficersincentcomppl001.jpg]
NELNET, INC. EXECUTIVE OFFICERS INCENTIVE COMPENSATION PLAN (as amended
effective March 9, 2017) 1. Purpose. The purpose of the Nelnet, Inc. Executive
Officers Incentive Compensation Plan is to advance the interests of Nelnet, Inc.
and its shareholders by strengthening its ability to attract, retain, and
motivate executive officers of Nelnet, Inc. upon whose judgment, initiative and
efforts the continued success, growth and development of Nelnet, Inc. is
dependent, by providing them with opportunities to earn performance-based
incentive compensation that aligns their interests with the interests of the
shareholders, including the achievement of long-term strategic business
objectives, and to allow such compensation to qualify as tax-deductible
“performance based compensation” under Section 162(m) of the Internal Revenue
Code. 2. Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below: (a) “Award” means the amount of incentive
compensation for a Plan Year that the Committee has determined is payable to a
Participant in accordance with the Plan. (b) “Beneficiary” means the person,
persons, trust or trusts which have been designated by a Participant in his or
her most recent written beneficiary designation filed with the Company to
receive the benefits specified under this Plan upon the death of the
Participant, or, if there is no designated Beneficiary or surviving designated
Beneficiary, then the person, persons, trust or trusts entitled by will or the
laws of descent and distribution to receive such benefits. (c) “Board” means the
Board of Directors of the Company. (d) “Code” means the Internal Revenue Code of
1986, as amended from time to time. References to any provision of the Code
shall be deemed to include successor provisions thereto and regulations
thereunder. (e) “Committee” means the Compensation Committee of the Board (or a
subcommittee thereof comprised solely of two or more “outside directors” within
the meaning of Section 162(m) of the Code, to which authority under this Plan
may be delegated by the Compensation Committee of the Board pursuant to Section
3 of this Plan). (f) “Company” means Nelnet, Inc., a corporation organized under
the laws of Nebraska, or any successor corporation. (g) “Covered Employee” means
a “covered employee” of the Company within the meaning of Section 162(m) of the
Code. (h) “Executive Officer” means an “executive officer” of the Company within
the meaning of Rule 3b-7 under the Securities Exchange Act of 1934, as amended,
including the Executive Chairman of the Board. (i) “Participant” means an
Executive Officer (who may also be a Covered Employee) who has been selected by
the Committee to participate in the Plan for a particular Plan Year and be
eligible to receive an Award for that Plan Year. (j) “Performance Based
Compensation” means “performance based compensation” within the meaning of
Section 162(m) of the Code. (k) “Plan” means this Nelnet, Inc. Executive
Officers Incentive Compensation Plan. (l) “Plan Year” means a calendar year or
such other period established by the Committee. 3. Administration. The Plan
shall be administered by the Compensation Committee of the Board, provided that
such Committee may from time to time delegate all or any part of its authority
under this Plan to a subcommittee thereof comprised solely of two or more
“outside directors” within the meaning of Section 162(m) of the Code, and, to
the extent of any such delegation, references in this Plan to the Committee
shall be deemed to be references to such subcommittee. For each Plan Year, the
Committee shall select those Executive Officers who will participate in the Plan
and be eligible for an Award under the Plan for that Plan Year. Consistent with
the requirements of Section 162(m) of the Code and the regulations thereunder,
the Committee shall have the authority to adopt, alter, and repeal such
administrative rules, guidelines, and practices governing the Plan as it shall



--------------------------------------------------------------------------------



 
[execofficersincentcomppl002.jpg]
2 deem advisable, and to interpret the terms and provisions of the Plan. All
determinations made by the Committee with respect to the Plan and Awards
thereunder shall be final and binding on all persons, including the Company and
all Executive Officers selected by the Committee to participate in the Plan. 4.
Performance Based Compensation. (a) The Committee shall determine the amount of
Awards which Participants may be eligible to receive by utilizing such
performance measures set forth in subsection (c) below as the Committee deems
appropriate, and by taking into account such other factors that the Committee
deems appropriate in its discretion. (b) Notwithstanding any other terms of the
Plan, the payability (as determined by the Committee) of compensation under the
Plan that the Committee intends to be Performance Based Compensation to a
Covered Employee, shall be determined by the attainment of one or more
performance goals as determined by the Committee in conformity with Section
162(m) of the Code. The Committee shall specify in writing, by resolution or
otherwise, the Covered Employees eligible to receive such compensation (which
may be expressed in terms of a class of individuals) and the performance goal(s)
applicable to such compensation within 90 days after the commencement of the
period to which the performance goal(s) relate(s), or such earlier time as
required to comply with Section 162(m) of the Code. No such compensation shall
be payable unless the Committee certifies in writing, by resolution or
otherwise, that the performance goal(s) applicable to the compensation were
satisfied. In no case may the Committee increase the value of compensation
intended to qualify as Performance Based Compensation above the maximum value
determined under the performance formula by the attainment of the applicable
performance goal(s), but the Committee retains the discretion to reduce the
value below such maximum. (c) Unless and until the Committee proposes for a
shareholder vote and the shareholders approve a change in the general
performance measures set forth herein, the performance goal(s) upon which the
payment of compensation to a Covered Employee that is intended to qualify as
Performance Based Compensation shall be limited to the following performance
measures, in each case based on objective criteria: (i) Levels of earnings per
share; net income; income before income taxes; net interest income; earnings per
share or net income excluding derivative market value and foreign currency
adjustments; revenues from fee-based businesses (including measures related to
the diversification of revenues from fee-based business and increases in
revenues through both organic growth and acquisitions); student loan assets; and
total assets; (ii) Return on equity, return on assets or net assets, return on
capital (including return on total capital or return on invested capital), and
ratio of common equity to total assets; (iii) Share price or shareholder return
performance (including, but not limited to, growth measures and total
shareholder return, which may be measured in absolute terms and/or in comparison
to a group of peer companies or an index); (iv) Student loan servicing and other
education finance or service customer measures (including loan servicing volume
and service rating levels under the student loan servicing contract with the
U.S. Department of Education); (v) Cash flow measures (including, but not
limited to, cash flows from operating activities, cash flow return on
investment, assets, equity, or capital, and generation of long-term cash flows
(including net cash flows from the Company’s securitized student loan
portfolio)); (vi) Market share; (vii) Operating performance and efficiency
targets; (viii) Employee engagement, productivity, and satisfaction measures;
(ix) Levels of, or increases or decreases in, operating margins, operating
expenses, and/or nonoperating expenses; (x) Business segment performance
measures (including growth in customer base, revenues, and segment
profitability, as well as management of operating expense levels); (xi)
Consummation of acquisitions, dispositions, projects, or other specific events
or transactions (including specific events or transactions intended to enhance
the long-term strategic positioning of the Company); (xii) Performance of
investments; and



--------------------------------------------------------------------------------



 
[execofficersincentcomppl003.jpg]
3 (xiii) Regulatory compliance measures. Any performance measure(s) may be used
to measure the performance of the Company as a whole and/or any one or more
operating segments and/or subsidiaries of the Company or any combination
thereof, as the Committee may deem appropriate, and any performance measure(s)
may be used in comparison to the performance of a group of peer companies, or a
published or special index that the Committee, in its sole discretion, deems
appropriate. No performance measure(s) may be used, however, unless the outcome
is substantially uncertain at the time the Committee establishes the measure(s).
(d) The Committee may provide that any evaluation of attainment of a performance
goal may include or exclude any of the following events that occurs during the
relevant period: (i) asset write downs; (ii) litigation judgments or
settlements; (iii) the effect of changes in tax laws, accounting principles, or
other laws or regulations affecting reported results; (iv) any reorganization or
restructuring transactions; (v) extraordinary nonrecurring items as described
under generally accepted accounting principles and/or in management’s discussion
and analysis of financial condition and results of operations appearing in the
Company’s Annual Report on Form 10-K for the applicable year; and (vi)
significant acquisitions or divestitures. To the extent such inclusions or
exclusions affect payments to Covered Employees, they shall be prescribed in a
form that meets the requirements of Section 162(m) of the Code for
deductibility. (e) In the event that applicable tax and/or securities laws
change to permit discretion by the Committee to alter the governing performance
measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval. In addition, in the event that the Committee determines that it is
advisable to make compensation payments to Covered Employees that shall not
qualify as Performance Based Compensation, the Committee may make such payments
without satisfying the requirements of Section 162(m) of the Code. (f) In no
event shall the amount paid under the Plan to a Participant with respect to any
calendar year exceed the lesser of (i) 150% of that Participant’s base salary
for that year; or (ii) $1,000,000. 5. Payment of Awards. The Award of each
Participant for a Plan Year shall be paid promptly after the determination of
the payability of such Award is determined by the Committee, and in any event
the timing of the payment of an Award shall comply in all respects with the
provisions of Section 409A of the Code. If a Participant dies after the end of a
Plan Year but before receiving payment of any Award, the amount of such Award
shall be paid to a designated Beneficiary, or, if no Beneficiary has been
designated, to the Participant’s estate, as soon as practicable after the Award
for the Plan Year has been determined. 6. Nontransferability. No Award or rights
under this Plan may be transferred or assigned other than by will or by the laws
of descent and distribution. 7. Amendments and Termination. The Board may
terminate the Plan at any time and may amend it from time to time; provided,
however, that no termination or amendment of the Plan shall adversely affect the
rights of a Participant or a Beneficiary to a previously earned Award. 8.
General Provisions. (a) Nothing set forth in this Plan shall prevent the Board
from adopting other or additional compensation arrangements. Neither the
adoption of this Plan or any Award hereunder shall confer upon an Executive
Officer any right to continued employment. (b) No member of the Board or the
Committee, nor any officer or employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made with respect to the Plan, and all
members of the Board or the Committee and all officers or employees of the
Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination, or interpretation. (c) Governing Law. The validity, construction,
and effect of this Plan, and any rules and regulations relating to this Plan,
shall be determined in accordance with the laws of the State of Nebraska,
without giving effect to principles of conflict of laws thereof. (d) Effective
Date; Term of Plan. The Plan shall be effective as of January 1, 2014. The Plan
shall expire on January 1, 2019, which is five years after the effective date of
the Plan. (e) Titles and Headings. The titles and headings of the Sections in
the Plan are for convenience of reference only. In the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.



--------------------------------------------------------------------------------



 